UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1698



LEON HARRELL,

                                              Plaintiff - Appellant,

          versus


CNA INSURANCE COMPANIES; CONTINENTAL CASUALTY
COMPANY; QUORUM HEALTH GROUP, INCORPORATED,
d/b/a Carolinas Hospital System; QHG OF SOUTH
CAROLINA,   INCORPORATED,   d/b/a   Carolinas
Hospital System; CAROLINAS HOSPITAL SYSTEM
GROUP LONG TERM DISABILITY PLAN,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CA-99-292-4-12)


Submitted: December 22, 2003              Decided:   February 2, 2004


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant. John E. Schmidt, III, Kerry B. McTigue,
NELSON MULLINS RILEY & SCARBOROUGH, L.L.P., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leon Harrell appeals the district court’s orders denying

his disability claim under the Employee Retirement Income Security

Act of 1974, 29 U.S.C. §§ 1001-1168 (2000), his request for

sanctions under 29 U.S.C. § 1132, his requests for attorneys’ fees

and costs, and his request for reconsideration.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court in its various orders.

See Harrell v. CNA Insurance Co., No. CA-99-292-4-12 (D.S.C. filed

Jan 15 and entered Jan. 16, 2003; Jan. 21, 2003; May 14, 2003;

May 15, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -